 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     EDDIE TURNER,                     )          NO. CV 20-0830-AB (KS)
11                                     )
                     Petitioner,
12                                     )
             v.                        )          ORDER ACCEPTING FINDINGS AND
13                                     )          RECOMMENDATIONS OF UNITED
14   RALPH M. DIAZ, Warden,            )          STATES MAGISTRATE JUDGE
                                       )
15                   Respondent.       )
16   _________________________________ )
17
18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the operative Petition for Writ of
19   Habeas Corpus (the “Petition”), all the records herein, and the Report and Recommendation
20   of United States Magistrate Judge (“Report”). Further, the Court has engaged in a de novo
21   review of those portions of the Report to which Petitioner has raised objections (“Objections”)
22   (Dkt. No. 54) as well as his renewed request for an evidentiary hearing (Dkt. No. 49).
23
24          Most significantly, Petitioner asserts that the Court “looked through” the California

25   Supreme Court’s decision to the wrong decision by the California Court of Appeal. (See

26   Objections at 4-7.) Specifically, Petitioner contends that the Court should have “looked

27   through” the California Supreme Court’s decision to the California Court of Appeal’s decision

28   in Turner v. Bank of Am. Corp., No. B247883, 2015 Cal. App. Unpub. LEXIS 5090 (Jul. 21,

                                                   1
 1   2015) rather than to the California Court of Appeal’s decision in People v. Turner, No.
 2   B272452, 2019 Cal. App. Unpub. LEXIS 4843 (Jul. 22, 2019). However, Turner v. Bank of
 3   Am. Corp., No. B247883, was a civil case between Petitioner and Bank of America. Therefore,
 4   the Court finds no error. For the purposes of this habeas proceeding, the Court properly looked
 5   through the California Supreme Court’s decision to the Court of Appeal’s decision in case
 6   number B272452, which concerned the criminal conviction at issue.
 7
 8          The Court finds Petitioner’s other objections equally unavailing. Further, it finds that
 9   Petitioner’s renewed request for an evidentiary hearing should be denied for the reasons stated
10   in the Report. Having completed its review, the Court accepts the findings and
11   recommendations set forth in the Report.
12
13         Accordingly, IT IS ORDERED that: (1) the Petition is denied; and (2) Judgment shall
14   be entered dismissing this action with prejudice.
15
16   DATED: June 15, 2021
17
                                                         ___________________________________
18
                                                              ANDRÉ BIROTTE, JR.
19                                                       UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28

                                                   2
